COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JAMES RYAN PILARCIK,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-08-00119-CR

Appeal from
195th District Court

of Dallas County, Texas

(TC # F-0724039-N)



 

 

 




MEMORANDUM OPINION

            James Ryan Pilarcik appeals his conviction of unlawful possession of identifying
information.  We dismiss the appeal for want of jurisdiction.  
            On February 22, 2008, Appellant waived his right to a jury trial and entered a non-negotiated
plea of guilty.  The trial court assessed punishment at a fine of $500 and confinement in the state jail
for 180 days.  Appellant filed notice of appeal that same day and he filed a motion for new trial on
March 4, 2008.  On April 27, 2008, the trial court granted Appellant’s motion for a new trial on the
issue of punishment, but did not permit him to withdraw his plea of guilty.  The record does not
reflect that the trial court has conducted a new punishment hearing or re-sentenced Appellant.
            In order to perfect an appeal in a criminal case, a defendant must file notice of appeal “within
30 days after the day sentence is imposed or suspended in open court, or after the day the trial court
enters an appealable order.”  Tex.R.App.P. 26.2(a)(1).  We notified Appellant by letter of our intent
to dismiss the appeal because the record does not reflect that a final judgment of conviction has been
entered.  We have received no response to our inquiry.  Accordingly, we dismiss the appeal for want
of jurisdiction.

October 2, 2008                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)